


Exhibit 10.3


PENSION RESTORATION PLAN
Originally Adopted - January 1, 1976
Last Amended - December 18, 1996
Restated July 17, 2006


E. I. du Pont de Nemours and Company






PENSION RESTORATION PLAN




I.PURPOSE


The purpose of this Plan is to provide an employee or pensioner or his survivor
or survivors eligible to receive payments pursuant to the Company's Pension and
Retirement Plan the portion of his pension or survivor benefit that would have
been paid to him or his survivor or survivors under the Pension and Retirement
Plan if the limitations established in paragraphs A(2)(b)(iii) relating to
deferred Variable Compensation Awards, A(2)(b)(v) and D of Section IX of such
Plan had not been applied, or, effective with payments made after January 1,
1996, if the limitations established in paragraphs A(2)(b)(v) and D of Section
IX of such Plan had not been applied. Notwithstanding the above, an employee or
the survivor(s) of an employee who retires in accordance with the Incapability
Retirement provision of Section IV of the Pension and Retirement Plan will not
be eligible for participation in this Plan.




II.    ADMINISTRATION


The administration of this Plan is vested in the Board of Benefits and Pensions
appointed by the Company, except that the Compensation Committee shall determine
the discount rate to be used in calculating the lump sum payment described in
Section V. The Board may adopt such rules as it may deem necessary for the
proper administration of the Plan, and its decision in all matters involving the
interpretation and application of this Plan shall be final. The Board shall have
the discretionary right to determine eligibility for benefits hereunder and to
construe the terms and conditions of this Plan.




III.    ELIGIBILITY


An employee or pensioner who is entitled to pension payments, or a person
entitled to survivor benefits, pursuant to the Company's Pension and Retirement
Plan, but excluding an employee or the survivor(s) of an employee who retires
under the Incapability Retirement provision of Section IV of the Pension and
Retirement Plan, will be eligible for payment under this Plan provided payments
that would have been made under the Pension and Retirement Plan would have been
reduced by the limitations on such payments set forth in paragraphs A(2)(b)(iii)
relating to deferred Variable Compensation Awards, A(2)(b (v) and D of Section
IX of such Plan, or, effective with payments made after January 1, 1996, the
limitations on such payments set forth in paragraphs A(2)(b)(v) and D of Section
IX of such Plan. For purposes of this Plan, the term "Company" means E. I. du
Pont de Nemours and Company, any wholly owned subsidiary or part thereof and any
partnership or joint venture in which E. I. du Pont de Nemours and Company is
joined which adopts this Plan with the approval of the Company, or such person
or persons as the Company may designate.




IV. AMOUNT PAYABLE


The amount payable to a person eligible to receive payment under this Plan will
be determined in accordance with the Rules For Lump Sum Payments, as adopted by
the Board of Benefits and Pensions.








--------------------------------------------------------------------------------




V. PAYMENT OF BENEFITS


The amount payable under this Plan will be paid in accordance with the Rules for
Lump Sum Payments, as adopted by the Board of Benefits and Pensions. All
payments under this Plan shall be made by, and all expenses of administering
this Plan shall be borne by, the Company.




VI.    RIGHT TO MODIFY


The Company reserves the right to change this Plan in its discretion by action
of the Compensation Committee or its delegate or to discontinue this Plan in its
discretion by action of the Board of Directors, provided, however, that the
right to an amount payable to a person for any calendar year, calculated in
accordance with the terms of this Plan at the time of benefit commencement, will
not be reduced or eliminated by an amendment or termination of this Plan.




VII.     NONASSIGNMENT


No assignment of the rights and interests under this Plan will be permitted or
recognized under any circumstances, nor shall such rights and interests be
subject to attachment or other legal processes for debt.






